       Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x

KENYA PINKSTON-SHAY,                                                  19-cv-01671 (DLC)

                                                Plaintiff,            STIPULATION AND
                                                                      ORDER REGARDING
                                v.                                    PROTECTION OF
                                                                      CONFIDENTIAL
METROPOLITAN TRANSPORTATION                                           INFORMATION AND
AUTHORITY (“MTA”);                                                    DOCUMENTS
                                                 Defendant.
------------------------------------------------------------------x

WILLIE A. HECKSTALL, III,

                                                Plaintiff,
                                                                      19-CV-03566 (DLC)
                                v.

METROPOLITAN TRANSPORTATION
AUTHORITY (“MTA”);
                                                 Defendant.
------------------------------------------------------------------x

DENISE L. COTE, District Judge:

        The parties having agreed to the following terms of confidentiality, and the Court

having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, it is therefore hereby:

        ORDERED that any person subject to this Order – including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order – shall adhere to the following terms, upon pain of

contempt:
     Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 2 of 10




1.    Any person subject to this Order who receives from any other person any

      “Discovery Material” (i.e., information of any kind provided in the course of

      discovery in this action) that is designated as “Confidential” pursuant to the

      terms of this Order shall not disclose such Confidential Discovery Material to

      anyone else except as expressly permitted hereunder.

2.    The person producing any given Discovery Material may designate as

      “Confidential” any material containing any information of a personal or

      intimate nature regarding any individual; or any other category of information

      hereinafter given confidential status by the Court.

3.    With respect to the Confidential portion of any Discovery Material other than

      deposition transcripts and exhibits, the producing person or that person’s

      counsel may designate such portion as “Confidential” by stamping or

      otherwise clearly marking as “Confidential” the document or protected portion

      in a manner that will not interfere with legibility or audibility.

4.    Deposition testimony may be designated as Confidential either on the record

      during the deposition or within 5 days of receipt of the transcript. If so

      designated, the final transcript of the designated testimony shall be bound in a

      separate volume and marked “Confidential Information Governed by

      Protective Order” by the reporter.

5.    If at any time prior to the trial of this action, a producing person realizes that

      some portion[s] of Discovery Material that that person previously produced

      without limitation should be designated as Confidential, he may so designate

      by notifying all parties in writing, and such designated portion[s] of the


                                           -2-
     Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 3 of 10




      Discovery Material will thereafter be treated as Confidential under the terms

      of this Order. In addition, the producing person shall provide each other party

      with replacement versions of such Discovery Material that bears the

      “Confidential” designation within two (2) business days of providing such

      notice.

6.    No person subject to this Order other than the producing person shall disclose

      any of the Discovery Material designated by the producing person as

      Confidential to any other person whomsoever, except to:

      (a)       the parties to this action and, with respect to Discovery Material

                designated as Confidential that was produced by a non-party, also to

                such non-party;

      (b)       counsel retained specifically for this action, including any paralegal,

                clerical and other assistant employed by such counsel and assigned to

                this matter;

      (c)       as to any document, its author, its addressee, and any other person

                indicated on the face of the document as having received a copy;

      (d)       any witness who counsel for a party in good faith believes may be

                called to testify at trial or deposition in this action, provided such

                person has first executed a Non-Disclosure Agreement in the form

                annexed as an Exhibit hereto;

      (e)       any person retained by a party to serve as an expert witness or

                otherwise provide specialized advice to counsel in connection with this




                                            -3-
     Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 4 of 10




             action, provided such person has first executed a Non-Disclosure

             Agreement in the form annexed as an Exhibit hereto;

      (f)    stenographers engaged to transcribe depositions conducted in this

             action; and

      (g)    independent photocopying, graphic production services, or litigation

             support services employed by the parties or their counsel to assist in

             this action and computer service personnel performing duties in

             relation to a computerized litigation system;

      (h)    the Court and its support personnel; and

      (i)    any other person whom the producing person, or other person

             designating the Discovery Material confidential pursuant to paragraph

             8 below, agrees in writing may have access to such Discovery Material.

7.    Prior to any disclosure of any Confidential Discovery Material to any person

      referred to in subparagraphs 6(d) or 6(e) above, such person shall be provided

      by counsel with a copy of this Protective Order and shall sign a Non-Disclosure

      Agreement in the form annexed as an Exhibit hereto stating that that person

      has read this Order and agrees to be bound by its terms. Said counsel shall

      retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

      it to opposing counsel either prior to such person being permitted to testify (at

      deposition or trial) or at the conclusion of the case, whichever comes first.

8.    All Confidential Discovery Material filed with the Court, and all portions of
                                                                                          DLC
      pleadings, motions or other papers filed with the Court that disclose such

      Confidential Discovery Material, shall be filed under seal with the Clerk of the


                                         -4-
      Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 5 of 10




       Court and kept under seal until further order of the Court. The parties will use

       their best efforts to minimize such sealing and will comply with all local rules

       and individual rules of the assigned judge in connection with filing under seal.

9.     Any party who either objects to any designation of confidentiality, or who, by

       contrast, requests still further limits on disclosure (such as “attorneys’ eyes

       only” in extraordinary circumstances), may at any time prior to the trial of this

       action serve upon counsel for the designating person a written notice stating

       with particularity the grounds of the objection or request. If agreement cannot

       be reached promptly, counsel for all affected persons will convene a joint

       telephone call with the Court to obtain a ruling.

10.    All persons are hereby placed on notice that the Court is unlikely to seal or

       otherwise afford confidential treatment to any Discovery Material introduced

       in evidence at trial, even if such material has previously been sealed or

       designated as Confidential. The Court also retains discretion whether or not to

       afford confidential treatment to any Confidential Document or information

       contained in any Confidential Document submitted to the Court in connection

       with any motion, application, or proceeding that may result in an order and/or

       decision by the Court.

11.    Each person who has access to Discovery Material that has been designated as

       Confidential shall take all due precautions to prevent the unauthorized or

       inadvertent disclosure of such material.

12.    If, in connection with this litigation and despite a producing person having

       taken reasonable steps to prevent the disclosure of information that it claims


                                          -5-
      Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 6 of 10




       is subject to a claim of attorney-client privilege or attorney work product, a

       party inadvertently discloses information subject to a claim of attorney-client

       privilege or attorney work product protection (“Inadvertently Disclosed

       Information”), such disclosure, in itself, shall not constitute or be deemed a

       waiver or forfeiture of any claim of privilege or work product protection with

       respect to the Inadvertently Disclosed Information and its subject matter.

13.    If a disclosing party makes a claim of inadvertent disclosure, the receiving

       party shall, within five business days, return or destroy all copies of the

       Inadvertently Disclosed Information, and provide a certification of counsel

       that all such information has been returned or destroyed.

14.    Within five business days of the notification that such Inadvertently Disclosed

       Information has been returned or destroyed, the disclosing party shall

       produce a privilege log with respect to the Inadvertently Disclosed

       Information.

15.    The receiving party may move the Court for an Order compelling production of

       the Inadvertently Disclosed Information. The motion shall be filed under seal,    DLC

       and shall not assert as a ground for entering such an Order the fact of the

       inadvertent production.




                                          -6-
Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 7 of 10




       12
Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 8 of 10
       Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 9 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x

KENYA PINKSTON-SHAY,                                                  19-cv-01671 (DLC)

                                                Plaintiff,            NON-DISCLOSURE
                                                                      AGREEMENT
                                v.

METROPOLITAN TRANSPORTATION
AUTHORITY (“MTA”);
                                                 Defendant.
------------------------------------------------------------------x

WILLIE A. HECKSTALL, III,

                                                Plaintiff,
                                                                      19-CV-03566 (DLC)
                                v.

METROPOLITAN TRANSPORTATION
AUTHORITY (“MTA”);
                                                 Defendant.
------------------------------------------------------------------x

        I, ________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not

disclose such Confidential Discovery Material to anyone other than for purposes of

this litigation and that at the conclusion of the litigation I will return all discovery

information to the party or attorney from whom I received it. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to

the jurisdiction of the United States District Court for the Southern District of New

York for the purpose of any issue or dispute arising hereunder and that my willful
    Case 1:19-cv-01671-DLC Document 24 Filed 03/10/20 Page 10 of 10




violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

Dated: _______________________

                                          ____________________________________




                                        - 10 -
